Title: Dolley Payne Todd to Eliza Collins Lee, 16 September 1794
From: Madison, Dolley Payne Todd
To: Lee, Elizabeth (Eliza) Collins


Hair-Wood—September the 16th. [1794]
I receav’d your precious favour from Bath & should have indulged myself in writeing an answer but for the excessive weakness In my Eyes. And as a proof my dearest Eliza of that confidence & friendship which has never been interrupted betwe[e]n us I have stolen from the family to commune with you—to tell you in short, that in the cource of this day I give my Hand to the Man who of all other’s I most admire. You will not be at a loss to know who this is as I have been long ago gratify’d In haveing your approbation. In this Union I have every thing that is soothing and greatful in prospect—& my little Payne will have a generous & tender protector.
A Settlement of all my real property with a considerable Adition of Money is made upon him with Mr. M——s full approbation. This I know you feel an Interrest in or I should not have troubled you with it—you also are acquainted with the unmerited sensure of my Enimys on the subject.
Mr. & Mrs L. Lee have left the neighbourhood to our great regret as we wished much their presence to day, they being the only Family Invited except his sister & Brother Washington—but how shall I express the anxiety I feel to see you? That friend whose goodness, at many interresting periods I have greatfully experienced would now rejoice us by a sight of her—tell your dear Lee that he must not suplant D P T in your Affections but suffer her whilst she deserves it to share with him your ever valuable Esteem. Adeiu! Adeiu.
It is yet uncertain whether we shall see you before the meeting in Phila. Mama, Madison, Lucy, Gorge, Anna and Hariot joine in best love to ⟨you⟩ & yours.
Dolley Payne Todd
Evening.
Dolley Madison! Alass!
